Mr. Justice Fairchild delivered the opinion of the Court. By the act incorporating the town of Greenwood, it was made an offence to give or sell ardent spirits to a minor in the town, and the fourteenth section of the act made such offence indictable and triable in the Circuit Court of Sebastian county. The appellant was indicted under the act, and was convicted upon two of -the six counts of the indictment. His motion for a new trial was overruled, and he appealed. He insists that the law is unconstitutional, because jurisdiction is given to the Circuit Court of what could be conferred' only upon a corporation court, and because no act can be a misdemeanor in one township, which is not so throughout the body of the county. There is nothing in the objection, and the judgment is affirmed with costs.